
	
		II
		110th CONGRESS
		1st Session
		S. 3554
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Smith (for himself
			 and Mr. Lieberman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide employees of small employers
		  with access to quality, affordable health insurance coverage.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Affordable Coverage for Small
			 Employers Act of 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. National Health Coverage Policy Board.
					Sec. 5. Health Coverage Exchange Regions.
					Sec. 6. Regional Health Coverage Exchanges.
					Sec. 7. Health plan offered through an Exchange.
					Sec. 8. Refundable credit for health insurance
				coverage.
					Sec. 9. Refundable credit for small employer health insurance
				expenses.
					Sec. 10. Reports and evaluations.
					Sec. 11. Reporting insurance status.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Forty-seven million Americans lack
			 consistent access to quality, affordable health coverage. The chronic problem
			 of the uninsured ranks as one of the Nation’s most pressing health care
			 challenges.
			(2)More than half of uninsured Americans are
			 employed by small businesses, or firms with fewer than 100 employees.
			(3)Research shows that affordability is a key
			 barrier to small businesses purchasing coverage in the private market.
			 Sixty-three percent of uninsured businesses cite affordability as a major
			 reason that they do not offer health benefits to their employees.
			(4)Surveys also indicate that 71 percent of
			 small employers would offer their employees health benefits if the government
			 provided assistance with premiums.
			(5)Offering health benefits is not only good
			 for employees’ health, it is good for the health of businesses. Small employers
			 report access to affordable health insurance coverage as a key factor in their
			 economic performance. Of those small employers who do offer health benefits to
			 their employees, 64 percent believe it increases productivity by keeping
			 employees healthy and 58 percent claim it reduces absenteeism.
			(6)While there may be varying ideas on how
			 best to provide affordable coverage to small employers, one thing is clear: the
			 solution lies in a cooperative effort between individuals, employers, and
			 Federal and State governments.
			(7)As part of reforming the Nation’s health
			 care system, Congress should make it a priority to reduce the number of
			 uninsured by helping small businesses purchase affordable coverage for their
			 employees.
			3.DefinitionsIn this Act:
			(1)EmployerThe term employer has the
			 meaning given such term under section 3(5) of the Employee Retirement Income
			 Security Act of 1974.
			(2)ExchangeThe term Exchange means a
			 Regional Health Coverage Exchange established under section 6.
			(3)National Policy BoardThe term National Policy Board
			 means the National Health Coverage Policy Board established under section
			 4.
			(4)RegionThe term Region means a Health
			 Coverage Exchange Region established under section 5.
			(5)Regional BoardsThe term Regional Boards means
			 the board of a Regional Health Coverage Exchange established under section
			 6.
			(6)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			(7)Small employer
				(A)In generalThe term small employer means,
			 with respect to a plan year, an employer who employed an average of at least 2
			 but not more than 100 full-time employees on business days during the preceding
			 calendar year and who employs at least 2 employees on the first day of the plan
			 year. Such term may include a sole proprietor if determined appropriate by a
			 Regional Board.
				(B)Application of certain rules in
			 determination of employer sizeFor purposes of this paragraph—
					(i)Application of aggregation rule for
			 employersAll persons treated
			 as a single employer under subsection (b), (c), (m), or (o) of section 414 of
			 the Internal Revenue Code of 1986 shall be treated as 1 employer.
					(ii)Employers not in existence in preceding
			 yearIn the case of an
			 employer which was not in existence throughout the preceding calendar year, the
			 determination of whether such employer is a small or large employer shall be
			 based on the average number of employees that it is reasonably expected such
			 employer will employ on business days in the current calendar year.
					(iii)PredecessorsAny reference in this subsection to an
			 employer shall include a reference to any predecessor of such employer.
					(8)Sole proprietorThe term sole proprietor means
			 a business structure in which an individual and his or her company are
			 considered a single entity for Federal tax and liability purposes, and he or
			 she reports business income or losses on his or her individual income tax
			 return.
			(9)StateThe term State means each of
			 the several States of the United States, the District of Columbia, and any
			 territory sufficiently regulating its insurance market as determined by the
			 National Association of Insurance Commissioners.
			4.National Health Coverage Policy
			 Board
			(a)Establishment
				(1)In generalThere shall be established as an
			 independent agency a National Health Coverage Policy Board that shall be
			 composed of 9 members, to be appointed by the President not later than 12
			 months after the date of enactment of this Act, by and with the advice and
			 consent of the Senate, for terms of 6 years, except that the terms of the
			 initial members of the National Policy Board shall be staggered. Upon the
			 expiration of their terms of office, members of the National Policy Board shall
			 continue to serve until their successors are appointed and have
			 qualified.
				(2)Requirement of expertiseIn selecting the members of the National
			 Policy Board, the President shall ensure that such membership include
			 representatives of insurance commissioners, insurance issuers and producers,
			 health care providers, small employers, health plan accreditors, actuaries,
			 health care quality experts, and consumers, and that such members provide
			 geographical diversity.
				(3)Ex officio membersThe Secretary of Health and Human Services
			 and the Secretary of the Treasury, or their designees, shall serve as ex
			 officio members of the National Health Coverage Policy Board.
				(4)CompensationA member of the National Policy Board shall
			 be entitled to compensation at the per diem equivalent of the rate provided for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, and while so serving away from home and the member's regular place of
			 business, a member may be allowed travel expenses, as authorized by the
			 Chairperson of the National Policy Board.
				(b)DutiesThe National Policy Board shall—
				(1)apportion the United States into Health
			 Coverage Exchange Regions, pursuant to section 5;
				(2)provide for the establishment, and oversee
			 the administration of Regional Health Coverage Exchanges pursuant to section
			 6;
				(3)establish and appoint members to the
			 Regional Health Coverage Exchange Board for each of the Regions established
			 under section 6;
				(4)determine a comprehensive, quality, and
			 affordable standard benefit package and cost sharing requirements in accordance
			 with subsection (c);
				(5)develop and recommend maximum rating
			 guidelines for each Exchange, which shall take into consideration existing
			 requirements in each State in the Region;
				(6)establish and update regularly the quality
			 and efficiency performance and reporting requirements for health plans offered
			 through an Exchange;
				(7)provide technical assistance to Regional
			 Boards as necessary;
				(8)submit an annual report to Congress
			 concerning the activities of the National Policy Board; and
				(9)carry out any other activities determined
			 appropriate by the Secretary.
				(c)Standard benefit package
				(1)In generalThe standard benefit package developed
			 under subsection (b)(4) shall, at a minimum, include coverage for—
					(A)preventive items and services (including
			 well baby care, well child care, and appropriate immunizations), as recommended
			 by the United States Preventive Services Task Force;
					(B)chronic disease care services, which may
			 include disease management, care coordination, and case management
			 programs;
					(C)inpatient and outpatient hospital services
			 (including mental health care and maternity care);
					(D)physicians’ surgical and medical
			 services;
					(E)laboratory and imaging services; and
					(F)dental and prescription drug
			 coverage.
					(2)Initial packageThe initial standard benefit package
			 developed by the National Policy Board under subsection (b)(4) shall have
			 benefits that are similar to or not less than the actuarial value of health
			 benefits coverage in any of the 4 largest health benefits plans (determined by
			 enrollment) offered under the Federal Employee Health Benefit Program under
			 chapter 89 of title 5, United States Code. Such benefit package shall remain in
			 effect for a 2-year period.
				(3)RevisionsNot later than 2 years after the
			 development of the standard benefit package under subsection (b)(4), and
			 annually thereafter, the National Policy Board, in consultation with the
			 Institute of Medicine, shall review and make revisions to such benefit package
			 to ensure that coverage is provided for all medically reasonable and necessary
			 items and services. Such revisions shall be made in accordance with available
			 clinical practice guidelines and advances in medical science which have been
			 demonstrated to meaningfully improve health outcomes.
				(d)Annual auditsThe National Policy Board shall submit to
			 Secretary and the appropriate committees of Congress an annual financial audit
			 of the activities of the National Policy Board, to be conducted by an
			 independent party.
			(e)Administrative provisions
				(1)ChairpersonOf the individuals appointed to the
			 National Policy Board under subsection (a)(1), one member shall be designated
			 by the President, by and with the advice and consent of the Senate, to serve as
			 the Chairperson of the National Policy Board for a term of 6 years, and one
			 shall be designated by the President, by and with the consent of the Senate, to
			 serve as Vice Chairperson of the National Policy Board for a term of 4 years.
			 The Chairperson of the National Policy Board, subject to its supervision, shall
			 be its active executive officer.
				(2)Quorum; approval
					(A)QuorumA majority of the members of the National
			 Policy Board shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(B)ApprovalAn affirmative vote of a majority of the
			 members of the National Policy Board is required for approval of all National
			 Policy Board decisions.
					(3)Meetings
					(A)In generalThe National Policy Board shall meet at the
			 call of the Chairperson. At meetings of the National Policy Board the
			 Chairperson shall preside, and, in his or her absence, the vice chairperson
			 shall preside. In the absence of the Chairperson and the vice chairperson, the
			 National Policy Board shall elect a member to act as chairperson pro
			 tempore.
					(B)Regional board meetingsIn addition to other meetings the National
			 Policy Board may hold, the National Policy Board shall hold an annual meeting
			 with the Regional Boards, for the purpose of having Regional Boards report
			 progress towards expanding access to health coverage for employees of small
			 businesses and for an exchange of information.
					(4)HearingsThe National Policy Board may hold such
			 hearings, sit and act at such times and places, take such testimony, and
			 receive such evidence as the National Policy Board considers advisable to carry
			 out the purposes of this section.
				(5)InformationThe National Policy Board may secure
			 directly from any Federal department or agency such information as the National
			 Policy Board considers necessary to carry out the provisions of this section.
			 Upon request of the Chairperson of the National Policy Board, the head of such
			 department of agency shall furnish such information to the National Policy
			 Board if the head of such department or agency determines it
			 appropriate.
				(6)Postal servicesThe National Policy Board may use the
			 United States mails in the same manner and under the same conditions as other
			 departments and agencies of the Federal Government.
				(7)Travel expensesThe members of the National Policy Board
			 shall be allowed travel expenses, including per diem in lieu of subsistence, at
			 rates authorized for employees of agencies under subchapter I of chapter 57 of
			 title 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the National Policy Board.
				(8)OfficesThe principal offices of the National
			 Policy Board shall be in the District of Columbia.
				(9)Experts and employeesThe National Policy Board shall have the
			 power to employ such attorneys, experts, assistants, clerks, or other employees
			 as may be deemed necessary to conduct the business of the National Policy
			 Board. All salaries and fees shall be fixed in advance by the National Policy
			 Board and shall be paid in the same manner as the salaries of the members of
			 the National Policy Board.
				(10)EnforcementThe National Policy Board may act in its
			 own name and through its own attorneys in enforcing any provision of this Act,
			 regulations promulgated hereunder, or any other law or regulation, or in any
			 action, suit, or proceeding to which the National Policy Board is a
			 party.
				(11)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the National Policy Board without
			 reimbursement, and such detail shall be without interruption or loss of civil
			 service status or privilege.
				(12)Temporary and intermittent
			 servicesThe Chairperson of
			 the National Policy Board may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code, at rates for individuals which
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.
				(13)Annual request for fundingThe National Policy Board shall submit an
			 annual request to the Secretary for funding to carry out this section.
				(14)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for each fiscal year, such sums as may be
			 necessary to maintain the functions of the National Policy Board.
				5.Health Coverage Exchange Regions
			(a)In generalThe National Policy Board shall divide the
			 United States into Health Coverage Exchange Regions. Such Regions may be
			 reapportioned and new Regions may from time to time be established by the
			 National Policy Board. No Region may contain less than 2 States.
			(b)Apportionment
				(1)In generalIn establishing Regions under subsection
			 (a), the National Policy Board shall ensure that such Regions are apportioned
			 with due regard to the convenience and customary course of business, including
			 existing State insurance rating guidelines and regulations.
				(2)ConsiderationsRegions under this section need not consist
			 of coterminous States. In determining whether a Region will consist of States
			 that are not coterminous, the National Policy Board shall consider the market
			 availability of health plans and whether plans in the Region can comply with
			 State network adequacy requirements.
				(3)AppealsA State may submit an appeal to the
			 National Policy Board if the State desires to be assigned to another Health
			 Coverage Exchange Region. In such an appeal, a State shall provide reasonable
			 justification that the convenience and customary course of business of the
			 State, including existing State insurance rating guidelines and regulations,
			 are more similar to a Region other than the Region to which the State was
			 initially assigned by the National Policy Board.
				(c)ExchangesWithin each Region, the National Policy
			 Board shall establish a health coverage exchange as provided for under section
			 6.
			6.Regional Health Coverage Exchanges
			(a)Regional health care
			 exchangesThe Board shall
			 establish Regional Health Coverage Exchanges to serve as central purchasing
			 sites for health coverage, to provide information to purchasers and consumers
			 about participating health plans, to facilitate enrollment, and to ensure
			 health plan compliance with minimum requirements for benefit design, quality,
			 efficiency and transparency.
			(b)Establishment and appointment
				(1)In generalThe National Policy Board shall establish
			 and appoint the members of a Regional Health Coverage Exchange Board for each
			 Region. The National Policy Board shall—
					(A)determine the number of members of each
			 Regional Board which shall be dependent upon the size of the Region involved;
			 and
					(B)establish a process whereby State officials
			 and other stakeholders submit nominations for appointment to each Regional
			 Board.
					(2)RequirementsAt a minimum the membership of each
			 Regional Board shall include the State insurance commissioner from each State
			 in the Region involved and other members who shall be representative of health
			 insurance issuers and producers, health care providers, health plan
			 accreditors, small employers, health care quality experts, and
			 consumers.
				(3)TermsIn appointing members of a Regional Board,
			 the National Policy Board shall ensure that the terms of service for such
			 members are staggered and that no term exceeds 6 years.
				(c)DutiesThe Regional Board, shall—
				(1)develop common rating guidelines relating
			 to the health insurance market for small employers, pursuant to subsection
			 (d);
				(2)establish and administer the Exchange to
			 assist small employers within the Region with purchasing health coverage for
			 themselves and their employees, as described in subsection (d);
				(3)provide assistance to States within the
			 Region concerning health plan quality and efficiency compliance and
			 enforcement;
				(4)consult with the National Association of
			 Insurance Commissioners and develop a mechanism to lessen such risk selection
			 as may occur among plans participating in the Exchange through the application
			 of regional risk adjustment requirements that are submitted to and approved by
			 the National Policy Board;
				(5)collect data for evaluation, and for
			 reporting to the public and the National Policy Board, concerning the overall
			 effectiveness of the Exchange, which may include number of enrollees, types of
			 benefit options offered by health insurance issuers, the rating guidelines
			 implemented, marketing practices, quality oversight, and any enforcement
			 procedures applied;
				(6)submit annual reports to the National
			 Policy Board concerning the activities and evaluation of the Exchange;
			 and
				(7)carry out other activities determined
			 appropriate by the National Policy Board.
				(d)Common regulatory guidelines; State
			 adoption
				(1)Common regulatory guidelines
					(A)In generalNot later than 6 months after the date on
			 which the members of the Regional Board are appointed, such Regional Board
			 shall develop and submit common rating guidelines to the National Policy Board
			 for review and approval.
					(B)ApprovalThe National Policy Board shall notify the
			 Regional Board of its decision with respect to common rating guidelines within
			 60 days of the receipt of the submission of such guidelines under subparagraph
			 (A). If the National Policy Board does not approve such guidelines, the
			 National Policy Board shall provide the Regional Board with a justification for
			 such decision. The Regional Board may resubmit modified common rating
			 guidelines for approval within the 30-day period beginning on that date of such
			 notification of the National Policy Board’s initial decision.
					(C)LimitationThe common guidelines under this paragraph
			 may not include—
						(i)health status as an allowable rating
			 factor; or
						(ii)waiting periods or exclusion of coverage
			 for pre-existing conditions.
						(D)ModificationsA Regional Board that desires to modify the
			 common rating guidelines approved by the National Policy Board under
			 subparagraph (A) shall submit a report to the National Policy Board that
			 describes the proposed modification and how such modification will affect
			 consumer access to affordable health coverage for review and approval. The
			 National Policy Board shall notify the Regional Board of its decision with
			 respect to such modification within 60 days of receipt of the modification
			 request. Approval of such proposed modifications shall be contingent upon
			 assurances that access to health coverage for small employers and their
			 employees would be maintained.
					(E)Failure to developIf the Regional Board is unable to develop
			 common rating guidelines within the period provided for under subparagraph (A),
			 the National Policy Board may develop such guidelines to be applied by the
			 Regional Board or reapportion the States within the Region involved to other
			 Regions.
					(2)State adoption
					(A)In generalNot later than 3 years after the date on
			 which the Regional Board is appointed, each State in the Region involved shall
			 enact the laws necessary to regulate its small group insurance market in
			 accordance with the guidelines developed by the Regional Board under paragraph
			 (1). The National Policy Board may permit a State to phase-in the enactment of
			 the guidelines developed under paragraph (1) over a period not to exceed 3
			 years.
					(B)Failure to enactIf a State fails to enact and implement the
			 guidelines developed under paragraph (1) within the period provided for under
			 subparagraph (A), the small employers in such State—
						(i)shall not be permitted to purchase health
			 coverage through the Exchange; and
						(ii)shall not be eligible for the refundable
			 income tax credit under section 36A of the Internal Revenue Code of
			 1986.
						(C)Certain
			 StatesStates that have
			 legislatures meeting biennially and that make a good faith effort to implement
			 the rating guidelines for its Region may have the penalties described in
			 subparagraph (B) waived at the discretion of the National Policy Board. If a
			 State fails to fully implement the Region's common guidelines by the date that
			 is 1 year after the end of its next legislative session, the National Policy
			 Board shall enforce the penalties described in such subparagraph with respect
			 to such State.
					(D)Determination by regions with respect to
			 coverage of additional populationsA Regional Board shall permit sole
			 proprietors and individuals to purchase coverage through the Exchange if the
			 State involved elects to permit such coverage. A State within a Region that
			 permits sole proprietors or individuals to purchase coverage through the
			 Exchange shall regulate the individual health insurance markets within the
			 State in accordance with the common rating guidelines provided for in this
			 subsection. To mitigate the risk of adverse selection within such markets, the
			 Regional Board may exercise additional flexibility by taking group size into
			 account when developing common rating guidelines.
					(E)Determination by States with respect to
			 exceeding small employer size limitsStates may request that the definition of
			 small employer be expanded to include those small employers with
			 more than 100 employees. Such request shall be made in writing and approved by
			 the National Policy Board. The National Policy Board shall take into
			 consideration the availability of refundable income tax credits under section
			 36A of the Internal Revenue Code of 1986, as well as potential impact on access
			 to health coverage for other small employers. The National Policy Board shall
			 act upon a request made under this section not later than 60 days after receipt
			 of such request.
					(F)Crowd-out reductionEach Regional Board shall develop a plan to
			 decrease adverse selection relating to health insurance coverage between the
			 individual market and the Exchange for individuals and sole proprietors
			 eligible to purchase coverage through the Health Coverage Exchange. Such plan
			 shall be submitted to the National Policy Board for approval in conjunction
			 with the submission of common rating guidelines described in this
			 subsection.
					(G)State opt outA State may submit a request to the
			 National Policy Board to opt out of the requirement relating to the adoption of
			 the common guidelines under section 6 if the State can demonstrate that
			 existing State guidelines are more stringent than those recommended by the
			 Regional Board under such section.
					(e)Establishment and administration of
			 exchangeA Regional Board
			 shall establish and administer an Exchange through the following
			 activities:
				(1)The development of streamlined health
			 insurance marketing and enrollment mechanisms, through collaboration with
			 insurance producers, which shall include the establishment and maintenance of
			 an Internet website.
				(2)The development of contracting processes
			 and the conduct of negotiations with insurance issuers that desire to
			 participate in the Exchange.
				(3)(A)Collaboration with participating health
			 insurance issuers and producers to develop health coverage benefit packages to
			 be offered through the Exchange in addition to the standard benefit package
			 provided for in section 4.
					(B)If
			 such standard benefit package does not include all mandated benefits for each
			 State in the Region, the Regional Board may require that health plans
			 participating in the Exchange offer additional, modified plans that meet the
			 requirements of each State in the Region concerning mandated benefits. Any
			 premium adjustments for such modified plans shall be based only on the cost of
			 the added benefits.
					(4)The development of guidelines concerning
			 rules for enrollment periods during which employers may purchase health
			 coverage through the Exchange. Such guidelines shall provide employers
			 operating in States that have adopted the necessary laws and regulations
			 provided for in subsection (c), not less than 12 months for initial enrollment
			 once an Exchange is determined to be operational by the Regional Board.
				(5)Assessing employers that purchase health
			 coverage after the close of the initial enrollment period a reasonable late
			 enrollment penalty unless such employers are able to provide evidence of
			 credible coverage (as provided for in a manner similar to that provided for
			 under section 2701 of the Public Health Service Act) section prior to
			 enrollment in a health plan in the Exchange.
				7.Health plan offered through an
			 Exchange
			(a)In generalTo be eligible to offer health care
			 coverage through an Exchange, a health insurance issuer shall—
				(1)be licensed in each State within the Region
			 in which the issuer operates or sells policies;
				(2)offer at least the standard benefit package
			 developed under section 4(b)(4), and may offer other options as approved by the
			 Regional Board under section 6;
				(3)meet quality and efficiency performance and
			 reporting requirements established by the National Policy Board under section
			 4;
				(4)rate its insurance products based on the
			 small group market guidelines of the Region in which the product is being
			 offered; and
				(5)comply with State network adequacy and all
			 other consumer protection laws.
				(b)Reporting requirements for health
			 plans
				(1)In generalAs a condition of offering health care
			 coverage through the Exchange, a health insurance issuer shall report to
			 consumers, the Regional Board, and the National Policy Board, information
			 concerning quality, cost, administration, and structure with respect to health
			 plans offered by the issuer. The National Policy Board, in collaboration with
			 the Institute of Medicine, may update and modify reporting requirements for
			 purposes of this paragraph on an annual basis.
				(2)QualityA health insurance issuer, with respect to
			 a health plan offered through an Exchange, shall collect, analyze, and report
			 to the National Policy Board and consumers, information on measures of health
			 care quality. Such measures shall—
					(A)include evidence-based measures of
			 effectiveness, efficiency, patient satisfaction, and other measures as
			 determined appropriate by the National Policy Board; and
					(B)at a minimum, incorporate existing quality
			 measurement requirements by health plan accrediting entities, including
			 measures included in the Healthcare Effectiveness Data and Information Set
			 (HEDIS), and the Consumer Assessment of Health Plan Survey administered by the
			 Agency for Healthcare Research and Quality.
					(3)CostsA health insurance issuer, with respect to
			 a health plan offered through an Exchange, shall report to the public and the
			 National Policy Board information concerning cost transparency, through the
			 provision of cost-sharing and common cost estimates for medical procedures,
			 health services and prescription drugs for network hospitals and providers.
			 Such cost-sharing and costs estimates shall include—
					(A)hospital and emergency room fees;
					(B)imaging and radiology;
					(C)laboratories and testing;
					(D)medical supplies and equipment;
					(E)physician office services and therapy
			 services;
					(F)costs for prescription drugs; and
					(G)other data that the National Policy Board
			 determines appropriate.
					(4)Administration; structureA health insurance issuer, with respect to
			 a health plan offered through an Exchange, shall report to the National Policy
			 Board information concerning—
					(A)hospital and provider networks;
					(B)methods of utilization management;
					(C)economic and demographic data on
			 enrollment, revenues, costs, and profits, which may include medical loss
			 ratios;
					(D)benefit packages;
					(E)consumer disputes and complaints filed and
			 resolved; and
					(F)solvency and reserves.
					(5)SubmissionReporting required under this subsection
			 shall be submitted in print and electronic formats on at least an annual
			 basis.
				8.Refundable credit for health insurance
			 coverage
			(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
				
					36.Health insurance costs
						(a)Allowance of creditIn the case of an eligible individual,
				there shall be allowed as a credit against the tax imposed by this subtitle for
				the taxable year an amount equal to the applicable percentage of the premiums
				paid by or on behalf of the taxpayer for qualified health insurance during such
				taxable year.
						(b)Eligible individualFor purposes of this section—
							(1)In generalExcept as provided in paragraph (2), the
				term eligible individual means—
								(A)any employee of a qualifying small employer
				residing in a State which—
									(i)has adopted and is applying the common
				rating guidelines developed under section 6 of the
				Affordable Coverage for Small Employers Act
				of 2008 in the small group market of such State, or
									(ii)has been permitted by the National Policy
				Board to opt out of the requirement of subparagraph (A), pursuant to section
				6(d)(2)(G) of such Act, or
									(B)any other individual residing in such State
				who is permitted to purchase qualified health insurance by a Regional Health
				Coverage Exchange Board under section 6(d)(2)(D) of such Act.
								(2)ExceptionsSuch term shall not include any individual
				for any month if, as of the first day of such month, such individual—
								(A)is entitled to any benefits under title
				XVIII of the Social Security
				Act,
								(B)is eligible for the program under title XIX
				or XXI of such Act,
								(C)is entitled to any benefit under—
									(i)chapter 89 of title 5, United States
				Code,
									(ii)chapter 55 of title 10, United States
				Code,
									(iii)chapter 17 of title 38, United States Code,
				or
									(iv)any medical care program under the
				Indian Health Care Improvement Act,
				or
									(D)is imprisoned under Federal, State, or
				local authority.
								(c)Applicable percentageFor purposes of this section—
							(1)In generalThe applicable percentage is equal to, in
				the case of a taxpayer with modified adjusted gross income for the preceding
				taxable year—
								(A)not exceeding 150 percent of the Federal
				poverty level (as defined in section 673(2) of the Community Services Block
				Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size involved, 25
				percent,
								(B)exceeding 150 percent but not exceeding 200
				percent of such Federal poverty level, 20 percent,
								(C)exceeding 200 percent but not exceeding 250
				percent of such Federal poverty level, 15 percent,
								(D)exceeding 250 percent but not exceeding 300
				percent of such Federal poverty level, 10 percent, and
								(E)exceeding 300 percent of such Federal
				poverty level, 0 percent.
								(2)Modified adjusted gross
				incomeThe term
				modified adjusted gross income means adjusted gross income
				determined without regard to sections 103, 135, 911, 931 and 933.
							(d)Qualifying small employerFor purposes of this section—
							(1)In generalThe term qualifying small
				employer means any small employer which is located in a State described
				in subsection (b)(1)(A).
							(2)Small employer
								(A)In generalThe term small employer means,
				with respect to a plan year, an employer who employed an average of at least 2
				but not more than 100 full-time employees on business days during the preceding
				calendar year and who employs at least 2 employees on the first day of the plan
				year. Such term may include employers described in section 6(d)(2)(E) of the
				Affordable Coverage for Small Employers Act
				of 2008 and a sole proprietor if determined appropriate by a
				Regional Health Coverage Exchange Board.
								(B)Application of certain rules in
				determination of employer sizeFor purposes of this paragraph—
									(i)Application of aggregation rule for
				employersAll persons treated
				as a single employer under subsection (b), (c), (m), or (o) of section 414
				shall be treated as 1 employer.
									(ii)Employers not in existence in preceding
				yearIn the case of an
				employer which was not in existence throughout the preceding calendar year, the
				determination of whether such employer is a small or large employer shall be
				based on the average number of employees that it is reasonably expected such
				employer will employ on business days in the current calendar year.
									(iii)PredecessorsAny reference to an employer shall include
				a reference to any predecessor of such employer.
									(3)EmployerThe term employer has the
				meaning given such term under section 3(5) of the Employee Retirement Income
				Security Act of 1974.
							(e)Qualified health insuranceFor purposes of this section, the term
				qualified health insurance means any health plan offered through a
				Regional Health Coverage Exchange established under section 6 of the
				Affordable Coverage for Small Employers Act
				of 2008 with standard benefit package coverage developed under
				section 4(b)(4) of such Act or a plan with benefits that are similar to or not
				less than the actuarial value of health benefits coverage under the standard
				benefit package.
						(f)Other definitionsFor purposes of this section, any term used
				in this section which is also used in the Affordable Coverage for Small Employers Act of
				2008 shall have the meaning given such term by such Act.
						(g)Archer MSA and health savings account
				contributions
							(1)In generalIf a deduction would (but for paragraph
				(2)) be allowed under section 220 or 223 to the taxpayer for a payment for the
				taxable year to the Archer MSA or health savings account of an individual,
				subsection (a) shall be applied by treating such payment as a payment for
				qualified health insurance for such individual.
							(2)Denial of double benefitNo deduction shall be allowed under section
				220 or 223 for that portion of the payments otherwise allowable as a deduction
				under section 220 or 223 for the taxable year which is equal to the amount of
				credit allowed for such taxable year by reason of this subsection.
							(h)Special rulesFor purposes of this section—
							(1)Married couples must file joint
				return
								(A)In generalIf the taxpayer is married at the close of
				the taxable year, the credit shall be allowed under subsection (a) only if the
				taxpayer and his spouse file a joint return for the taxable year.
								(B)Marital status; certain married individuals
				living apartRules similar to
				the rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes
				of this paragraph.
								(2)Denial of credit to
				dependentsNo credit shall be
				allowed under this section to any individual with respect to whom a deduction
				under section 151 is allowable to another taxpayer for a taxable year beginning
				in the calendar year in which such individual’s taxable year begins.
							(3)Denial of double benefitNo credit shall be allowed under subsection
				(a) if the credit under section 35 is allowed and no credit shall be allowed
				under 35 if a credit is allowed under this section.
							(4)Coordination with deduction for health
				insurance costsIn the case
				of a taxpayer who is eligible to deduct any amount under section 162(l) or 213
				for the taxable year, this section shall apply only if the taxpayer elects not
				to claim any amount as a deduction under such section for such year.
							(5)Medical and health savings
				accountsThe credit allowed
				under subsection (a) for any taxable year shall be reduced by the aggregate
				amount distributed from Archer MSAs (as defined in section 220(d)) and health
				savings accounts (as defined in section 223(d)) which are excludable from gross
				income for such taxable years by reason of being used to pay premiums for
				coverage of an individual under qualified health insurance for any
				month.
							(6)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
							(7)Verification of coverage, etcNo credit shall be allowed under this
				section with respect to any individual unless such individual’s coverage (and
				such related information as the Secretary may require) is verified in such
				manner as the Secretary may prescribe.
							(8)Insurance which covers other individuals;
				treatment of paymentsRules
				similar to the rules of paragraphs (7) and (8) of section 35(g) shall apply for
				purposes of this section.
							(i)Reduction in credit for advance
				paymentsWith respect to any
				taxable year, the amount which would (but for this subsection) be allowed as a
				credit to the taxpayer under subsection (a) shall be reduced (but not below
				zero) by the aggregate amount paid on behalf of such taxpayer under section
				7529 for months beginning in such taxable year.
						(j)RegulationsThe Secretary shall prescribe such
				regulations and other guidance as may be necessary or appropriate to carry out
				the purposes of this section, section 6050X, and section 7529, including the
				application of the credit with respect to eligible individuals described in
				subsection
				(b)(1)(B).
						.
			(b)Information reporting
				(1)In generalSubpart B of part III of subchapter A of
			 chapter 61 of the Internal Revenue Code of 1986 (relating to information
			 concerning transactions with other persons) is amended by inserting after
			 section 6050W the following new section:
					
						6050X.Returns relating to payments for qualified
				health insurance
							(a)In generalAny person who, in connection with a trade
				or business conducted by such person, receives payments during any calendar
				year from any individual for coverage of such individual or any other
				individual under creditable health insurance, shall make the return described
				in subsection (b) (at such time as the Secretary may by regulations prescribe)
				with respect to each individual from whom such payments were received.
							(b)Form and manner of returnsA return is described in this subsection if
				such return—
								(1)is in such form as the Secretary may
				prescribe, and
								(2)contains—
									(A)the name, address, and TIN of the
				individual from whom payments described in subsection (a) were received,
									(B)the name, address, and TIN of each
				individual who was provided by such person with coverage under creditable
				health insurance by reason of such payments and the period of such coverage,
				and
									(C)such other information as the Secretary may
				reasonably prescribe.
									(c)Creditable health insuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36(e)) other than, to the extent provided in regulations
				prescribed by the Secretary, any other insurance covering an individual if no
				credit is allowable under section 36 with respect to such coverage.
							(d)Statements To be furnished to individuals
				with respect to whom information is requiredEvery person required to make a return
				under subsection (a) shall furnish to each individual whose name is required
				under subsection (b)(2)(A) to be set forth in such return a written statement
				showing—
								(1)the name and address of the person required
				to make such return and the phone number of the information contact for such
				person,
								(2)the aggregate amount of payments described
				in subsection (a) received by the person required to make such return from the
				individual to whom the statement is required to be furnished, and
								(3)the information required under subsection
				(b)(2)(B) with respect to such payments.
								The written statement required under
				the preceding sentence shall be furnished on or before January 31 of the year
				following the calendar year for which the return under subsection (a) is
				required to be made.(e)Returns which would be required To be made
				by 2 or more personsExcept
				to the extent provided in regulations prescribed by the Secretary, in the case
				of any amount received by any person on behalf of another person, only the
				person first receiving such amount shall be required to make the return under
				subsection
				(a).
							.
				(2)Assessable penalties
					(A)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by striking or at
			 the end of clause (xxi), by striking and at the end of clause
			 (xxii) and inserting or, and by adding after clause (xxii) the
			 following new clause:
						
							(xxiii)section 6050X (relating to returns relating
				to payments for qualified health
				insurance),
							.
					(B)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking or at the end of subparagraph (CC),
			 by striking the period at the end of subparagraph (DD) and inserting ,
			 or and by adding at the end the following new subparagraph:
						
							(EE)section 6050X(d) (relating to returns
				relating to payments for qualified health
				insurance).
							.
					(3)Clerical amendmentThe table of sections for subpart B of part
			 III of subchapter A of chapter 61 of such Code is amended by inserting after
			 the item relating to section 6050W the following new item:
					
						
							Sec. 6050X. Returns relating to
				payments for qualified health
				insurance.
						
						.
				(c)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 36 of such Code.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the last item and inserting the following new items:
					
						
							Sec. 36. Health insurance
				costs.
							Sec. 37. Overpayments of
				tax.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			(e)Advance payment of credit for purchasers of
			 qualified health insurance
				(1)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
					
						7529.Advance payment of health insurance credit
				for purchasers of qualified health insurance
							(a)General ruleIn the case of an eligible individual, the
				Secretary shall make payments to the provider of such individual’s qualified
				health insurance equal to such individual’s qualified health insurance credit
				advance amount with respect to such provider.
							(b)Eligible individualFor purposes of this section, the term
				eligible individual means any individual—
								(1)who purchases qualified health insurance
				(as defined in section 36(e)), and
								(2)for whom a qualified health insurance
				credit eligibility certificate is in effect.
								(c)Qualified health insurance credit
				eligibility certificateFor
				purposes of this section, a qualified health insurance credit eligibility
				certificate is a statement furnished by an individual to the Secretary
				which—
								(1)certifies that the individual will be
				eligible to receive the credit provided by section 36 for the taxable
				year,
								(2)estimates the amount of such credit for
				such taxable year, and
								(3)provides such other information as the
				Secretary may require for purposes of this section.
								(d)Qualified health insurance credit advance
				amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the
				Secretary’s estimate of the amount of credit allowable under section 36 to the
				individual for the taxable year which is attributable to the insurance provided
				to the individual by such
				provider.
							.
				(2)Clerical amendmentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Sec. 7529. Advance payment of
				health insurance credit for purchasers of qualified health
				insurance.
						
						.
				(3)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				9.Refundable credit for small employer health
			 insurance expenses
			(a)In GeneralSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable
			 credits), as amended by section 8, is amended by inserting after section 36 the
			 following new section:
				
					36A.Small employer health insurance
				expenses
						(a)Determination of AmountIn the case of a qualifying small employer,
				there shall be allowed as a credit against the tax imposed by this subtitle for
				the taxable year an amount equal to the applicable percentage of the employer's
				contribution during such taxable year towards the cost of qualified employee
				health insurance expenses. No amount paid or incurred pursuant to a salary
				reduction arrangement shall be taken into account under the preceding
				sentence.
						(b)Applicable percentageFor purposes of subsection (a), the
				applicable percentage is equal to, in the case of an employer contribution
				of—
							(1)at least 50 but less than 60 percent of the
				cost of qualified employee health insurance expenses, 10 percent,
							(2)at least 60 but less than 70 percent of
				such cost, 15 percent,
							(3)at least 70 but less than 80 percent of
				such cost, 20 percent, and
							(4)at least 80 percent of such cost, 25
				percent.
							(c)DefinitionsFor purposes of this section—
							(1)Qualifying small employerThe term qualifying small
				employer has the meaning given such term by section 36(d).
							(2)Qualified employee health insurance
				expenses
								(A)In generalThe term qualified employee health
				insurance expenses means any expenses for qualified health insurance (as
				defined in section 36(e)) to the extent attributable to coverage—
									(i)provided to any employee while such
				employee is a qualified employee, or
									(ii)for the employer, in the case of a sole
				proprietor.
									(B)Qualified employeeThe term qualified employee
				means any individual described in section 36(b) (determined without regard to
				paragraph (1)(B) thereof).
								(d)Certain Rules Made ApplicableFor purposes of this section, rules similar
				to the rules of section 52 shall apply.
						(e)Coordination with advance payments of
				creditWith respect to any
				taxable year, the amount which would (but for this subsection) be allowed as a
				credit to the taxpayer under subsection (a) shall be reduced by the aggregate
				amount paid on behalf of such taxpayer under section 7530 for months beginning
				in such taxable year. If the amount determined under this subsection is less
				than zero, the taxpayer shall owe additional tax in such amount under this
				chapter.
						(f)Credits for Nonprofit
				OrganizationsAny credit
				which would be allowable under subsection (a) with respect to a qualifying
				small employer if such qualifying small employer were not exempt from tax under
				this chapter shall be treated as a credit allowable under this subpart to such
				qualifying small
				employer.
						.
			(b)Advance payments of creditChapter 77 of the Internal Revenue Code of
			 1986, as amended by section 8, is amended by inserting after section 7529 the
			 following new section:
				
					7530.Advance payment of credit for health
				insurance costs for qualifying small employers
						(a)General ruleNot later than December 31, 2008, the
				Secretary shall establish a program for making monthly payments on behalf of
				any qualifying small employer to providers of qualified health insurance for
				qualified employees of such employer. The amount of the monthly payment for a
				qualifying small employer shall be one twelfth of the amount of the credit for
				the tax year to which the qualifying small employer is entitled under section
				36A. If a monthly payment is made by the Secretary for which the employer is
				not entitled to a corresponding credit, the employer shall owe additional tax
				in such amount under this chapter.
						(b)DefinitionsAny term used in this section which is also
				used in section 36A shall have the meaning given such term by section
				36A.
						.
			(c)Conforming amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, as amended by section 8, is amended by inserting
			 or 36A after 36.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as
			 amended by section 8, is amended by inserting after the item relating to
			 section 36 the following new item:
					
						
							Sec. 36A. Small employer health
				insurance
				expenses.
						
						.
				(3)The table of sections for chapter 77 of
			 such Code, as amended by section 8, is amended by adding at the end the
			 following new item:
					
						
							Sec. 7530. Advance payment of
				credit for health insurance costs for qualifying small
				employers.
						
						.
				(d)Effective
			 DateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2008.
			10.Reports and evaluations
			(a)Annual report to CongressNot later than 1 year after the date of
			 enactment of this Act, and biennially thereafter, the Governmental
			 Accountability Office shall submit to the National Policy Board and the
			 appropriate committees of Congress a report concerning the activities of the
			 National Policy Board and the Regional Boards under this Act.
			(b)Institute of MedicineNot later than 6 months after the date of
			 enactment of this Act, and annually thereafter, the National Policy Board shall
			 contract with the Institute of Medicine to review and make recommendations
			 concerning the standard benefit package developed under section 4 and submit
			 such recommendations to the National Policy Board and the appropriate
			 committees of Congress.
			11.Reporting insurance statusThe Secretary of the Treasury shall develop
			 a process to enable individuals to report the health insurance status of each
			 member in their household on their Federal income tax return.
		
